Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Johnny Ma on 03/11/2021.
In the claims, amend the claims as indicated below:
1. (Currently Amended) A database data migration method, comprising:
obtaining a migration task of migrating data from a source database to a target database, the migration task indicating a network type of a source network with which the source database is connected, the target database located in a cloud environment;
determining a network connectivity policy according to the network type of the source network of the source database, the network connectivity policy indicating a configuration of a communication link between the source database and the target database; [[and]]
configuring the communication link between the source database and the target database according to the network connectivity policy, such that the data is migrated from the source database to the target database via the communication link, wherein
based on the network connectivity policy being determined to be a second network connectivity policy when the network type is a public network outside the cloud environment,
the configuring the communication link includes configuring a route management-based access proxy server, and
the method further includes:
obtaining a data packet, the data packet being from the source database or the target database;
querying for a route record in a route management table according to the data packet;
changing a source address and a destination address of the data packet according to the route record when the route record exists; and
forwarding the changed data packet.

2. (Original)  The method according to claim 1, wherein the migration task comprises a type of the source database and an attribute parameter corresponding to the type of the source database.

3. (Currently Amended)  The method according to claim 1, wherein the network type of the source network is one of:
an infrastructure network in the cloud environment, 
a first private network in the cloud environment, 

[[a]] the public network outside the cloud environment.

4. (Currently Amended)  The method according to claim 1, wherein 
 the determining the network connectivity policy comprises:
	determining the network connectivity policy is a first network connectivity policy when the network type is an infrastructure network in the cloud environment, and
the configuring the communication link comprises:
	configuring a firewall between the source database and the target database when the first network connectivity policy is determined.

5. (Cancelled).

6. (Cancelled).

7. (Currently Amended)  The method according to claim [[5]] 1, wherein the configuring the route management-based access proxy server further comprises:
generating, according to the migration task, a route addition request for adding a route record to [[a]] the route management [[able]] table stored in the route management-based access proxy server; and


8. (Currently Amended)  The method according to claim [[5]] 1, wherein the route management-based access proxy server is configured to access the source database and the target database.

9. (Currently Amended)  The method according to claim [[5]] 1, wherein the configuring the route management-based access proxy server further comprises:
based on a HyperText Transfer Protocol, transmitting a route addition request, a route deletion request, and/or a route query request to the route management-based access proxy server.

10. (Currently Amended)  The method according to claim [[5]] 1, wherein the route management-based access proxy server comprises an active proxy server and a standby proxy server.

11. (Currently Amended)  The method according to claim 1, wherein 
the determining the network connectivity policy comprises:
	determining the network connectivity policy is a third network connectivity policy when the network type is a private network in the cloud environment or an IDC network interconnected to a private network in the cloud environment, and
the configuring the communication link comprises:


12. (Original)  The method according to claim 11, further comprising:
obtaining a data packet;
parsing the data packet to obtain a first source address and a first destination address;
obtaining a second destination address from a configuration file, and changing the first destination address in the data packet to the second destination address by means of destination address translation;
obtaining a second source address, and changing the first source address in the data packet to the second source address by means of source address translation; and
forwarding the changed data packet.

13. (Currently Amended)  The method according to claim 11, further comprising:
obtaining a data packet;
parsing the data packet to obtain a first source address and a first destination address;
obtaining a second destination address from a configuration file, and changing the first destination address in the data packet to the second destination address by means of destination address translation;
obtaining a second source address, and changing the first source address in the data packet to the second source address by 

obtaining a third destination address from the configuration file; and
performing secondary forwarding on the changed data packet according to the third destination address.

14. (Original)  The method according to claim 13, wherein the third destination address is obtained by using a virtual dedicated network-based gateway when the network type of the source database is an IDC network interconnected to a private network in a cloud environment through a public network, and secondary forwarding is performed on the changed data packet according to the third destination address.

15. (Original)  The method according to claim 13, wherein the third destination address is obtained by using a private line gateway when the network type of the source database is an IDC network interconnected to a private network in a cloud environment through a private line, and secondary forwarding is performed on the changed data packet according to the third destination address.

16. (Original)  The method according to claim 12, wherein a bi-directional network address translation-based gateway changes the obtained data packet, and forwards the changed data packet to the second destination address.

17. (Currently Amended)  An apparatus for database data migration, comprising circuitry configured to:

determine a network connectivity policy according to the network type of the source network of the source database, the network connectivity policy indicating a configuration of a communication link between the source database and the target database; and
configure the communication link between the source database and the target database according to the network connectivity policy, such that the data is migrated from the source database to the target database via the communication link, wherein
based on the network connectivity policy being determined to be a second network connectivity policy when the network type is a public network outside the cloud environment, the circuitry is further configured to:
configure a route management-based access proxy server in the configuration of the communication link,
obtain a data packet, the data packet being from the source database or the target database,
query for a route record in a route management table according to the data packet,
change a source address and a destination address of the data packet according to the route record when the route record exists, and
forward the changed data packet.


determine the network connectivity policy is a first network connectivity policy when the network type is an infrastructure network in the cloud environment, and
configure a firewall between the source database and the target database when the first network connectivity policy is determined.

19. (Cancelled).

20. (Currently Amended) A non-transitory computer-readable medium storing a program executable by a processor to perform a method, the method comprising:
obtaining a migration task of migrating data from a source database to a target database, the migration task indicating a network type of a source network with which the source database is connected, the target database located in a cloud environment;
determining a network connectivity policy according to the network type of the source network of the source database, the network connectivity policy indicating a configuration of a communication link between the source database and the target database; and
configuring the communication link between the source database and the target database according to the network connectivity policy, such that the data is migrated from the source database to the target database via the communication link, wherein
based on the network connectivity policy being determined to be a second network connectivity policy when the network type is a public network outside the cloud environment,
the configuring the communication link includes configuring a route management-based access proxy server, and
the method further includes:
obtaining a data packet, the data packet being from the source database or the target database,
querying for a route record in a route management table according to the data packet,
changing a source address and a destination address of the data packet according to the route record when the route record exists, and
forwarding the changed data packet.

Allowable Subject Matter
Claims 1-4, 7-18 and 20 are allowed (claims 5-6 and 19 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
“configuring the communication link between the source database and the target database according to the network connectivity policy, such that the data is migrated from the source database to the target database via the communication link, wherein
based on the network connectivity policy being determined to be a second network connectivity policy when the network type is a public network outside the cloud environment, the configuring the communication link includes configuring a route management-based access proxy server, and the method further includes:
obtaining a data packet, the data packet being from the source database or the target database;
querying for a route record in a route management table according to the data packet;
changing a source address and a destination address of the data packet according to the route record when the route record exists; and
forwarding the changed data packet”.
	
The closest prior art (Trachy: US 2018/0082073 A1) discloses similar features of a cloud network system for data migration (figure 7B, par. 0042). However, Trachy does not explicitly teach:
“configuring the communication link between the source database and the target database according to the network connectivity policy, such that the data is migrated from the source database to the target database via the communication link, wherein
based on the network connectivity policy being determined to be a second network connectivity policy when the network type is a public network outside the cloud environment, the configuring the communication link includes configuring a route management-based access proxy server, and the method further includes:
obtaining a data packet, the data packet being from the source database or the target database;
querying for a route record in a route management table according to the data packet;
changing a source address and a destination address of the data packet according to the route record when the route record exists; and
forwarding the changed data packet”.

Another close prior art, Sharma et al (US 2017/0180576 A1), discloses similar features of a cloud computing environment and a call routing table storing IP address. However, Sharma et al do not explicitly teach:
“configuring the communication link between the source database and the target database according to the network connectivity policy, such that the data is migrated from the source database to the target database via the communication link, wherein
based on the network connectivity policy being determined to be a second network connectivity policy when the network type is a public network outside the cloud environment, the configuring the communication link includes configuring a route management-based access proxy server, and the method further includes:
obtaining a data packet, the data packet being from the source database or the target database;
querying for a route record in a route management table according to the data packet;
changing a source address and a destination address of the data packet according to the route record when the route record exists; and
forwarding the changed data packet”.

Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:
“configuring the communication link between the source database and the target database according to the network connectivity policy, such that the data is migrated from the source database to the target database via the communication link, wherein
based on the network connectivity policy being determined to be a second network connectivity policy when the network type is a public network outside the cloud environment, the configuring the communication link includes configuring a route management-based access proxy server, and the method further includes:
obtaining a data packet, the data packet being from the source database or the target database;
querying for a route record in a route management table according to the data packet;
changing a source address and a destination address of the data packet according to the route record when the route record exists; and
forwarding the changed data packet”. Therefore a Prima Facie Case of Obviousness cannot be established.


Claims 17 and 20 are allowed for similar reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a 


/LOC TRAN/
Primary Examiner, Art Unit 2165